Filed 5/17/21 P. v. Alzalde CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                 2d Crim. No. B308424
                                                         (Super. Ct. Nos. 2020009948,
     Plaintiff and Respondent,                                   2020017332)
                                                              (Ventura County)
v.

ANTONIO ALZALDE,

     Defendant and Appellant.


             Antonio Alzalde arranged to have heroin brought to
him while in custody at the Ventura County Jail. He later failed
to return to jail after he was granted temporary leave to attend
his grandmother’s funeral.
             Alzalde pled guilty to conspiracy to bring a controlled
substance into jail (Pen. Code,1 §§ 182, subd. (a)(1), 4573, subd.
(a)) and escape from jail (§ 4532, subd. (b)(1)). The trial court
sentenced him to one year on the conspiracy conviction and eight
months on the escape conviction, to be served consecutively to


         1 Statutory        references are to the Penal Code.
sentences imposed on convictions in a separate case that are not
at issue here.
             We appointed counsel to represent Alzalde in this
appeal. After counsel examined the record, he filed an opening
brief that raises no arguable issues. On March 30, 2021, we
advised Alzalde by mail that he had 30 days within which to
submit any contentions or issues he wished us to consider. We
have not received a response.
             We have reviewed the entire record and are satisfied
that Alzalde’s attorney fully complied with his responsibilities
and that no arguable issue exists. (People v. Wende (1979) 25
Cal.3d 436, 441.)
                          DISPOSITION
             The judgment is affirmed.
             NOT TO BE PUBLISHED.




                                    TANGEMAN, J.


We concur:



             YEGAN, Acting P. J.



             PERREN, J.




                                2
                    Bruce A. Young, Judge

               Superior Court County of Ventura

                ______________________________


             Richard B. Lennon, under appointment by the Court
of Appeal, for Defendant and Appellant.
             No appearance for Plaintiff and Respondent.